DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Inomata (JP 2009-170730).
Regarding claims 1, 9, 10, Inomata discloses (Figs.) an inspection apparatus for inspecting an imaging device formed on an inspection object (wafer) by bringing a contact 5terminal (19) into electrical contact with a wiring layer (36, 31) of the imaging device while causing light to enter the imaging device, wherein the light enters the imaging device from a back surface that is a surface on the side opposite to a side on which the wiring layer is formed, 10the inspection apparatus comprising: a substrate support (43) made of a light-transmissive material and on which the inspection object is supported such that the substrate support faces the back surface of the imaging device; and 15a light irradiation mechanism (41) disposed to be opposite to the inspection object with the substrate support interposed therebetween and having a plurality of LEDs ([0033]) such that light from the LEDs is oriented toward the inspection object.  Inomata also discloses ([0027]) a filter having a predetermined wavelength (color) and emitting ([0027]) different wavelengths (white) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inomata in view of Tashiro (U.S. Patent Application Publication 2011/0254574).
Regarding claim 2, Inomata discloses the claimed invention as set forth above.  Inomata does not disclose a transparent coolant and a temperature controller unit as claimed.  Tashiro teaches ([0047]) a similar device having a transparent coolant (water) and coolant channel, and a temperature control unit (5) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a temperature control system in the apparatus of Inomata in view of Tashiro to provide desired temperature control of the inspection object as taught, known and predictable.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inomata in view of Kurokawa et al. (JP 2011-27443).
Regarding claim 7, Inomata discloses the claimed invention as set forth above.  Inomata does not disclose collimator as claimed.  Kurokawa et al. teach (Fig. 1) an inspection device with an irradiation mechanism with a collimator (23) to change the light from an LED light source (21) into parallel light and irradiates the parallel light to an inspection object as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an irradiation mechanism in the apparatus of Inomata in view of Kurokawa et al. to provide uniform light as taught, known and predictable.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inomata in view of Miyatani et al. (U.S. Patent Application Publication 2018/0330651).
Regarding claim 7, Inomata discloses the claimed invention as set forth above.  Inomata does not disclose adjusting the angle of the light irradiation mechanism with respect to the substrate support as claimed.  Miyatani et al. teach (Fig. 4) an inspection device with an angle adjusting mechanism (7) to adjust an angle of a light irradiation member as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an adjuster the apparatus of Inomata in view of Miyatani et al. to provide uniform illumination of objects position along various shapes as taught, known and predictable.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878